Per Curiam.:
This cause coming- on to be heard, upon motion of the defendant in error to dismiss the writ of error, and the parties plaintiff and defendant in error having consented and agreed in writing here that the transcript of record filed shall be supplemented by the addition thereto of certified copies, filed with said motion, of the judgment by default entered in the. cause in the court below, and of the written proofs filed in the court below of the cause of action upon which the final judgment was entered. It is therefore ordered "that the transcript of record be so supplemented as consented to and agreed upon. And it further appearing to the court that the amendment of the record so agreed to and ordered eliminates from the case the assignments of error predicated upon the supposed absence of such default judgment and of the proofs upon which the final judgment was entered, and that the remaining errors assigned have no basis of fact in the record to sustain them, it is, therefore, hereby ordered that the said motion be and the same is hereby granted and the writ of error hereiip is hreby dismissed at the cost of the plaintiff in error.